Michael and Theresa /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 12, 2015

                                     No. 04-15-00021-CV

             BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO,
                                Appellant

                                              v.

                                Michael and Theresa HAYES,
                                          Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2014CV00284
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
        Appellees’ unopposed motion to postpone oral argument is GRANTED. This cause is
reset for formal submission and oral argument before this court on January 21, 2016, at 9:00
a.m., before a panel consisting of Chief Justice Sandee Bryan Marion, Justice Marialyn Barnard,
and Justice Patricia O. Alvarez.

                                                          PER CURIAM
Attested to: ___________________________
               Keith E. Hottle
               Clerk of Court